*113ORDER
After we reversed the judgment with instructions to resentence, 559 F.3d 643 (7th Cir.2009), the defendant was resen-tenced, and again appealed. His lawyer has filed an Anders brief and moved to dismiss the appeal as frivolous; he has responded
On remand the judge had imposed a below-guidelines sentence of 108 months, the practical equivalent of time served. The defendant has been released from custody and removed to India. His convictions, which are not at issue, render him inadmissible to the United States; he has served his prison sentence; and the amount he has been ordered to pay in restitution is uncollectable. Even if the appeal is not moot, it is entirely frivolous, as explained in great and lucid detail in the Anders brief filed by the federal defender.
The motion is granted and the appeal Dismissed.